      Case 5:20-cv-00168-DCB-MTP Document 36 Filed 09/17/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION

 JESSICA MAGEE,                           §
                                          §
       Plaintiff,                         §
                                          §
 v.                                       §               Case No. 5:20-cv-00168-DCB-MTP
                                          §
 C. R. BARD, INC., a Foreign corporation, §
 BARD PERIPHERAL VASCULAR,                §
 INC., an Arizona corporation,            §
 McKESSON CORPORATION, a                  §
 corporation, and DOES 1 through 100      §
 Inclusive                                §
                                          §
       Defendants.                        §

       ORDER GRANTING JOINT STIPULATION FOR DISMISSAL WITHOUT
          PREJUDICE AS TO DEFENDANT MCKESSON CORPORATION

       On this day the Court considered the parties’ Joint Stipulation For Dismissal Without

Prejudice As To Defendant McKesson Corporation. The Court is of the opinion that the relief

requested therein should be GRANTED.

          IT IS THEREFORE ORDERED that said Stipulation is GRANTED and the defendant

McKesson Corporation is dismissed, with each party to bear its own attorneys’ fees and costs.

This dismissal does not toll or extend any applicable statute of limitations.

       SO ORDERED, this 17th day of September , 2020.



                                              s/David Bramlette
                                              UNITED STATES DISTRICT JUDGE
